Citation Nr: 0211734	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  02-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from February to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
claim.

On his March 2002 VA Form 9, Appeal to the Board, the veteran 
indicated that he wanted a Travel Board hearing before a 
Member of the Board in conjunction with his appeal.  However, 
in May 2002, he withdrew his request for a Travel Board 
hearing, and, instead, requested a videoconference hearing 
before a Member of the Board.  Such a hearing was 
subsequently scheduled for August 7, 2002.  However, the 
record indicates that he failed to appear.  By a statement 
received at the Board on August 20, 2002, the veteran 
provided several reasons why he had failed to appear for his 
scheduled hearing, and requested that he be scheduled for a 
new hearing. 

By correspondence dated September 6, 2002, the veteran was 
informed that his motion for a new hearing was granted.  

The Board notes that the veteran did not specify whether he 
wanted to be scheduled for a new videoconference hearing, or 
whether he wanted a Travel Board hearing in accord with his 
initial request.  However, since both Travel Board and 
videoconference hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), this case is REMANDED for the following:

After clarifying whether the veteran 
wants a Travel Board or videoconference 
hearing, the RO should schedule the 
veteran for a hearing before a Member of 
the Board in accord with his request.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a hearing before a Member of the Board, the case 
should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  No action is 
required of the veteran until he is notified by the RO.  The 
purpose of this remand is to afford the veteran due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




